The Ordinary.
The question is one upon the evidence as to the value of the appellant’s services. Whether they were worth $30 per month as charged in the account, or only $15 as allowed by the Orphans Court.
The value’of services of the nature of those in this case it is very difficult to determine; they were of a very irregular and desultory kind. There is no standard by which they can be measured. They must be judged of by the circumstances under which they were rendered, and the relation of *473the parties, and the object and purpose of both parties in making the engagement.
Upon considering the evidence in the case, and looking at all the circumstances attendant upon the engagement, I am of the opinion that the amount fixed by the Orphans Court was a fair and proper allowance. I must, therefore, affirm the decree.
The costs of the respondent, including a reasonable counsel fee, to be paid out of the estate, his action being for the advantage of all concerned.